 Case 1:18-cr-00134-KAM Document 76 Filed 09/19/19 Page 1 of 2 PageID #: 358
                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
DCP:SSS/DG/GMM                                       271 Cadman Plaza East
F.#2016R02185                                        Brooklyn, New York 11201


                                                     September 19, 2019

By Hand and ECF

Honorable Kiyo A. Matsumoto
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                   Re:        United States v. Donville Inniss
                              Criminal Docket No. 18-134 (S-2)(KAM)

Dear Judge Matsumoto:

              The government respectfully submits this letter in response to the defendant’s
motion objecting to a portion of the proposed testimony of Thomas Durbin, LLM, the
government’s expert on Barbadian law, and seeking to strike Section 7 of the Prevention of
Corruption Act of Barbados (“Section 7”) from consideration by the jury (Dkt. No. 74 (the
“Motion”)). For the reasons set forth below, the government does not oppose the defendant’s
motion.

                In the Motion, the defendant argues that the Court should not instruct the jury on
Section 7 because it shifts the burden to the defendant to prove his innocence. See Motion at 7.
The government does not oppose the defendant’s request because, as it indicated months ago, it
is not seeking a jury instruction regarding Section 7. As the Court is aware, on July 15, 2019, the
government filed proposed jury instructions that purposely omitted any reference to Section 7
and included a footnote explaining that “[t]he government does not request that the Court instruct
the jury on [Section 7] of the statute because it may confuse the jury about the government’s
burden to prove the crimes in the Indictment beyond a reasonable doubt.” Dkt. 46-4, Gov.
Request to Charge, at 20, n.11.

                 The defendant also argues that the Court should preclude Mr. Durbin from
testifying about Section 7 in front of the jury. Because it is not seeking to have Mr. Durbin
testify about Section 7 in front of the jury, the government also does not oppose this request. On
July 15, 2019, the government notified the defendant and the Court that Mr. Durbin was prepared
to testify pre-trial about Section 7, among other aspects of Barbadian law, either through an
affidavit or live testimony, should the Court request additional information on Barbadian law in
connection with the jury charge in this case. See Dkt. 46-1, Expert Notice Letter, at 1. The
government does not intend to call Mr. Durbin as a witness at trial because, pursuant to Fed. R.
 Case 1:18-cr-00134-KAM Document 76 Filed 09/19/19 Page 2 of 2 PageID #: 359



Crim. P. 26.1, the Court should resolve any foreign law determinations as a matter of law before
trial, while considering any relevant materials or sources. See United States v. Kozeny, 582 F.
Supp. 2d 535, 538 (S.D.N.Y. 2008) (“Though foreign law once was treated as an issue of fact, it
now is viewed as a question of law and may be determined through the use of any relevant
source, including expert testimony.”). Furthermore, based on recent discussions with defense
counsel, it appears unnecessary for Mr. Durbin to testify at all because the parties agree that the
government’s eighth proposed jury instruction (Barbadian Anti-Bribery Law) correctly describes
the Prevention of Corruption Act of Barbados. The government will ensure, however, that Mr.
Durbin is available to provide an affidavit or testimony should the Court request additional
information concerning Barbadian law.


                                                     Respectfully submitted,

                                                     RICHARD P. DONOGHUE
                                                     United States Attorney

                                             By:      /s/
                                                     Sylvia Shweder
                                                     David Gopstein
                                                     Assistant U.S. Attorneys
                                                     (718) 254-6092/6153

                                                     ROBERT A. ZINK
                                                     Chief, Fraud Section
                                                     Criminal Division
                                                     U.S. Department of Justice

                                             By:      /s/
                                                     Gerald M. Moody, Jr.
                                                     Trial Attorney
                                                     U.S. Department of Justice
                                                     (202) 616-4988

cc:    Anthony Ricco, Esq., and Steven Legon, Esq. (by ECF)




                                                 2
